Citation Nr: 1629580	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  07-15 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 






INTRODUCTION

The Veteran had active service from July 1961 to June 1964 and from September 1964 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The Board has noted that the Veteran has moved to Wyoming, however, the jurisdiction of the case has not yet been formally transferred to the Cheyenne, Wyoming RO.  

The procedural history of the current appeal for an increased evaluation for PTSD is somewhat irregular and complex and has been described in detail by prior Board remands and will only be briefly summarized here.  The initial claim of entitlement to a TDIU was remanded by the Board in July 2010.  In February 2013, the Board also accepted jurisdiction of an increased rating claim for PTSD and remanded both claims for additional development and consideration.  A June 2013 rating decision granted entitlement to TDIU, effective December 22, 2005.  Thus, as TDIU has been granted throughout the pendency of the appeal for the Veteran's increased rating claim for PTSD, the TDIU claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  

The claim for an increased rating for PTSD was again remanded by the Board in October 2013 and March 2015.  Pursuant to the March 2015 remand, the most recent February 2016 supplement statement of the case determined the date of receipt of the correspondence which gave rise to the current appeal for an increased rating for PTSD was July 7, 2006, wherein the Veteran also disagreed with a proposed reduction of the 50 percent evaluation for PTSD and the denial of entitlement TDIU.  The appeal now returns to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board notes that the Veteran's most recent PTSD VA examination was conducted in November 2010, and although VA opinions were obtained in January 2012, March 2013 and June 2013, such did not characterize the Veteran's PTSD in the context of the rating criteria.  A December 2013 VA treatment record noted the Veteran reported a loss of interest in activities he used to enjoy, which was not noted by the November 2010 VA examination report.  Additionally, a February 2015 VA treatment record noted, in part, that the Veteran discussed the difficulty and anxiety created by his wife's health condition and that he nearly has a panic attack anticipating a negative reaction or emergency when they go anywhere; however, the November 2010 examination report only noted three panic attacks in the last year and a half.  Thus, as the severity of the Veteran's PTSD may have worsened and because the most recent VA examination was conducted several years ago, a new VA examination for the claim is warranted.  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran a VA examination for PTSD, for the reasons detailed above.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In light of the remand, updated VA treatment records should be obtained. The record reflects the Veteran most recently received VA treatment from the Riverton Community Based Outpatient clinic, part of the Sheridan VA Medical Center (VAMC), in November 2015.  Thus, on remand, updated VA treatment records from the Sheridan VAMC, to include all associate outpatient clinics, since November 2015, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records, from the Sheridan VAMC, to include all associate outpatient clinics, since November 2015, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The complete record, to include a copy of this remand, and electronic file records must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner must comment on the frequency and the severity of the psychiatric symptomatology attributable to the Veteran's service-connected PTSD in the context of the rating criteria.  Furthermore, if any service-connected psychiatric disability manifestations cannot be clinically distinguished from manifestations of any nonservice-connected psychiatric disability which may be diagnosed, such should be stated in the examination report, and all psychiatric findings should be considered in combination.

A complete rationale for all opinions expressed must be provided.

3.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015). 

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




